Dismissed and Memorandum Opinion filed April 8, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00568-CV

       LIZZIE J. LOVALL, INDIVIDUALLY; KEITH L. SHAW;
   INDIVIDUALLY: KENNETH L. YOUNG; INDIVIDUALLY; KIM L.
                 SHAW, INDIVIDUALLY, Appellants
                                        V.

   HARRIS COUNTY, TEXAS, INDIVIDUALLY, OFFICIALLY AND
    VICARIOUSLY; MAY WALKER, CONSTABLE, PRECINCT 7,
INDIVIDUALLY; RUTH MCDUGLE, INDIVIDUALLY; DARLA TURNER,
 INDIVIDUALLY; JOHN K. GEORGE, OFFICIALLY, INDIVIDUALLY;
       GOW-MING CHAO, INDIVIDUALLY; ET AL, Appellees

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-23410

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed May 22, 2013. The notice of
appeal was filed June 20, 2013. No clerk’s record was filed. To date, the filing fee
has not been paid. Appellants claim to be indigent because they were deemed
indigent in a previous appeal in this court. No evidence that appellant has
established indigence in this appeal has been filed. See Tex. R. App. P. 20.1.

      On December 5, 2013, this court ordered a hearing in the trial court to
determine whether appellants are entitled to proceed without advanced payment of
costs in this appeal. On January 6, 2014, the trial court held a hearing at which
appellant Lizzie J. Lovall attended. The trial court determined, based on the
evidence at the hearing and a review of the record, that appellants failed to set forth
or prove any allegations sufficient to support proceeding as paupers. Appellant has
not challenged that ruling. See Tex. R. App. P. 20.1.

      On March 6, 2014, this court ordered appellant to pay the appellate filing fee
on or before March 21, 2014, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action within
specified time).


                                        PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.




                                          2